

113 S841 RS: Hermosa Creek Watershed Protection Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 632113th CONGRESS2d SessionS. 841[Report No. 113–292]IN THE SENATE OF THE UNITED STATESApril 25, 2013Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo designate certain Federal land in the San Juan
		  National Forest in the State of Colorado as wilderness, and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the Hermosa Creek Watershed Protection
			 Act of 2013.2.FindingsCongress finds that—(1)the ecological
			 health and integrity of the Hermosa Creek Watershed and the economic
			 health of
			 the surrounding communities that rely on the Watershed are connected;(2)the
			 Watershed—(A)is the only area
			 in the State that is not a unit of National Wilderness Preservation System
			 to
			 achieve a designation of outstanding waters by the State;(B)provides a
			 crucial source of clean drinking water for the residents of the Animas
			 River
			 Valley and the city of Durango, Colorado; and(C)provides high
			 quality agricultural water supplies from Hermosa Creek and the Animas
			 River;(3)the Watershed
			 helps ensure the economic prosperity of local communities in the area that
			 depend on the Watershed for water supplies, recreation, hunting, fishing,
			 hiking, biking, camping, skiing and related winter activities, off-road
			 vehicle
			 travel, scientific research, mineral extraction, and sustainable natural
			 resource development;(4)the world-class
			 Hermosa Creek trail network contains outstanding single track mountain
			 bike
			 riding, backcountry hiking, equestrian riding, and motorcycle riding;(5)the Watershed
			 provides visitors the opportunity to enjoy the tremendous scenic, natural,
			 cultural, and recreational resources of the area;(6)ecologically
			 sustainable grazing has been conducted in a manner that has preserved the
			 high
			 quality of the Watershed;(7)the native
			 Colorado River cutthroat trout fishery located in the Watershed—(A)is one of the
			 most important fisheries in the State;(B)is crucial for
			 the long-term survival of the cutthroat trout; and(C)provides an
			 opportunity for anglers to have a catch and release fishery for the
			 cutthroat
			 trout;(8)the work of
			 Colorado Parks and Wildlife to enhance the fishery referred to in
			 paragraph (7)
			 has been a tremendous success and a great example of cooperative
			 conservation
			 efforts to recover an imperiled species of fish;(9)the
			 Watershed—(A)provides some of
			 the best backcountry elk habitat in the State; and(B)supports
			 outstanding hunting opportunities;(10)the large areas
			 of undisturbed forest in the Watershed (including some of the best stands
			 of
			 old growth ponderosa pine in the State) provide excellent wildlife habitat
			 and
			 excellent opportunities for solitude and backcountry recreation; and(11)designation of
			 the Hermosa Creek Wilderness Area, Watershed Protection Area, and Special
			 Management Area would protect those areas in perpetuity for the benefit of
			 the
			 people of the United States.3.DefinitionsIn this Act:(1)CountyThe term County means La
			 Plata County, Colorado.(2)MapThe
			 term Map means the map entitled Hermosa Creek Proposed
			 Watershed Protection Area, 2012 and dated March 28, 2012.(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.(4)Special
			 management areaThe term Special Management Area
			 means the Hermosa Creek Special Management Area designated by section
			 5(a).(5)StateThe
			 term State means the State of Colorado.(6)Watershed
			 protection areaThe term Watershed Protection Area
			 means the Hermosa Creek Watershed Protection Area designated by section
			 4(a).4.Designation of
			 Hermosa Creek Watershed Protection Area(a)DesignationCertain
			 Federal land in the San Juan National Forest comprising approximately
			 107,886
			 acres, as generally depicted on the Map, is designated as the Hermosa
			 Creek Watershed Protection Area.(b)PurposesThe
			 purposes of the Watershed Protection Area are—(1)to maintain the
			 cultural, economic, and ecological health of the Hermosa Creek Watershed
			 and
			 the surrounding communities that rely on the Watershed;(2)to protect the
			 purity of water that comes from the Hermosa Creek Watershed and supplies
			 residents of the Animas River Valley and the city of Durango, Colorado,
			 with
			 clean drinking water;(3)to protect the
			 purity of, and water supply from, the Hermosa Creek Watershed for
			 agricultural
			 purposes, including irrigation and stockwater uses;(4)to enhance the
			 economic prosperity of local communities in the area who depend on the
			 area for
			 water, recreation, and sustainable natural resource uses;(5)to protect and
			 provide visitors the opportunity to enjoy the recreational, geological,
			 cultural, natural, scientific, recreational, wildlife, riparian,
			 historical,
			 educational, and scenic resources of the Watershed;(6)to provide world
			 class opportunities for skiing, biking, hiking, fishing, hunting,
			 horseback
			 riding, snowmobiling, motorcycle riding, snowshoeing, and camping;(7)to provide for
			 economic and natural resource development (including sustainable grazing,
			 vegetation management, beneficial uses of water, and mineral extraction)
			 in a
			 manner consistent with protecting the overall integrity of the
			 Watershed;(8)to protect the
			 native Colorado River cutthroat trout fishery located in the Watershed;(9)to designate the
			 Hermosa Creek Wilderness Area and the Special Management Area; and(10)to conserve,
			 protect, and manage for a healthy Hermosa Creek Watershed for the
			 long-term
			 ecological integrity of the Watershed and the long-term economic health of
			 surrounding communities by allowing sustainable economic development and
			 traditional natural resource development in a matter consistent with the
			 purposes described in paragraphs (1) through (9).5.Designation of
			 Hermosa Creek Special Management Area(a)DesignationSubject
			 to valid existing rights, certain Federal land in the San Juan National
			 Forest
			 comprising approximately 68,289 acres, as generally depicted on the Map,
			 is
			 designated as the Hermosa Creek Special Management Area.(b)PurposeThe
			 purpose of the Special Management Area is to conserve and protect for the
			 benefit of present and future generations the watershed, geological,
			 cultural,
			 natural, scientific, recreational, wildlife, riparian, historical,
			 educational,
			 and scenic resources and values of the Special Management Area.(c)Administration(1)In
			 generalThe Secretary shall administer the Special Management
			 Area—(A)in a manner
			 that—(i)conserves,
			 protects, and enhances the resources and values of the Special Management
			 Area
			 described in subsection (b); and(ii)protects a
			 viable population of Colorado River Cutthroat Trout; and(B)in accordance
			 with—(i)the
			 National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);(ii)this Act;
			 and(iii)any other
			 applicable laws.(2)Uses(A)In
			 generalThe Secretary shall allow only such uses of the Special
			 Management Area that the Secretary determines would further the purposes
			 described in subsection (b).(B)Motorized
			 vehicles(i)In
			 generalExcept as provided in clause (ii) and as needed for
			 administrative purposes or to respond to an emergency, the use of
			 motorized
			 vehicles in the Special Management Area shall be permitted only on roads
			 and
			 trails designated for use by such vehicles by the Secretary.(ii)Over-snow
			 vehiclesThe Secretary may authorize the use of snowmobiles and
			 other over-snow vehicles within the Special Management Area—(I)during periods of
			 adequate snow cover during the winter season; and(II)subject to such
			 terms and conditions as the Secretary may require.(C)GrazingThe
			 Secretary shall permit grazing within the Special Management Area, where
			 established before the date of enactment of this Act subject to all
			 applicable
			 laws (including regulations) and Executive orders.(D)Prohibited
			 activitiesWithin the area of the Special Management Area
			 identified on the Map as East Hermosa Area the following
			 activities shall be prohibited:(i)New
			 permanent or temporary road construction or the renovation of existing
			 nonsystem roads, except as allowed under the final rule entitled Special
			 Areas; Roadless Area Conservation; Applicability to the National Forests
			 in
			 Colorado (77 Fed. Reg. 39576 (July 3, 2012)).(ii)Projects
			 undertaken for the purpose of harvesting commercial timber (other than
			 activities relating to the harvest of merchantable products that are
			 byproducts
			 of activities conducted for ecological restoration or to further the
			 purposes
			 described in this Act).(d)Map and Legal
			 Description(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and a legal description of the
			 Special Management Area.(2)Force of
			 lawThe map and legal description prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except
			 that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal description.(3)Public
			 availabilityThe map and legal description prepared under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.(e)Incorporation
			 of acquired land and interests in landAny land or interest in
			 land that is acquired by the United States within the boundary of the
			 Special
			 Management Area shall—(1)become part of
			 the Special Management Area;(2)be withdrawn in
			 accordance with subsection (h); and(3)be managed in
			 accordance with—(A)this Act;
			 and(B)any other
			 applicable laws.(f)Fish and
			 wildlifeNothing in this Act affects the jurisdiction or
			 responsibility of the State with respect to fish and wildlife in the
			 State.(g)State and
			 Federal water managementNothing in this section affects the
			 potential for development, operation, or maintenance of a water storage
			 reservoir at the site in the Special Management Area that is identified
			 in—(1)pages 17 through
			 20 of the Statewide Water Supply Initiative studies prepared by the
			 Colorado
			 Water Conservation Board and issued by the State in November 2004; and(2)page 27 of the
			 Colorado Dam Site Inventory prepared by the Colorado Water Conservation
			 Board
			 and dated August 1996.(h)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the
			 Federal
			 land within the Special Management Area is withdrawn from—(1)all forms of
			 entry, appropriation, and disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.(i)Adjacent
			 management(1)In
			 generalThe Special Management Area designated by subsection (a)
			 or the wilderness designated by section 2(a)(22) of the Colorado
			 Wilderness Act
			 of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat.
			 1955,
			 116 Stat. 1055) (as added by section 6(a)) shall not create a protective
			 perimeter or buffer zone around the Special Management Area or
			 wilderness.(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within the wilderness designated by section
			 2(a)(22)
			 of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law
			 103–77;
			 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by section 6(a))
			 shall
			 not preclude the conduct of the activities or uses outside the boundary of
			 the
			 wilderness.(j)Winter skiing
			 and related winter activitiesNothing in this Act alters or
			 limits—(1)a permit held by
			 a ski area;(2)the
			 implementation of the activities governed by a ski area permit; or(3)the authority of
			 the Secretary to modify or expand an existing ski area permit.(k)Vegetation
			 managementNothing in this section prevents the Secretary from
			 conducting vegetation management projects within the Special Management
			 Area—(1)subject
			 to—(A)such reasonable
			 regulations, policies, and practices as the Secretary determines
			 appropriate;
			 and(B)all applicable
			 laws (including regulations); and(2)in a manner
			 consistent with—(A)the purposes
			 described in subsection (b); and(B)this
			 section.(l)Wildfire,
			 insect, and disease managementConsistent with this section, the
			 Secretary may take any measures that the Secretary determines to be
			 necessary
			 to control fire, insects, and diseases in the Special Management Area,
			 including, as the Secretary determines to be appropriate, the coordination
			 of
			 the measures with the State or a local agency.(m)Management
			 planNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall develop a management plan for the long-term
			 protection
			 and management of the Special Management Area that—(1)takes into
			 account public input; and(2)includes a
			 certification by the Secretary that there are adequate opportunities in
			 the
			 Special Management Area for each of the recreational opportunities
			 referred to
			 in section 4(b)(6).6.Additions to the
			 National Wilderness Preservation System(a)Designation of
			 wildernessSection 2(a) of
			 the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law
			 103–77;
			 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) is amended by adding at the
			 end
			 the following:(22)Certain land
				within the San Juan National Forest which comprise approximately
			 37,236 acres,
				as generally depicted on the map entitled Hermosa Creek Proposed
				Watershed Protection Area, 2012 and dated March 28, 2012, and which
				shall be known as the Hermosa Creek
				Wilderness..(b)Effective
			 dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.)
			 to the effective date of that Act shall be considered to be a reference to
			 the
			 date of enactment of this Act for purposes of administering the wilderness
			 area
			 designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16
			 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116
			 Stat.
			 1055) (as added by subsection (a)).(c)Fire, insects,
			 and diseasesAs provided in section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by section
			 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note;
			 Public
			 Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by
			 subsection (a)), the Secretary may take any measure that the Secretary
			 determines to be necessary to control fire, insects, and diseases, subject
			 to
			 such terms and conditions as the Secretary determines to be appropriate.7.Durango Area
			 mineral withdrawal(a)WithdrawalSubject
			 to valid existing rights, the land and mineral interests described in
			 subsection (b) are withdrawn from all forms of—(1)entry,
			 appropriation, or disposal under public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)disposition under
			 all laws relating to mineral leasing, geothermal leasing, or mineral
			 materials.(b)Description of
			 land and mineral interestsThe land and mineral interests
			 referred to in subsection (a) are—(1)the approximately
			 13,086 acres of Federal land depicted on the map entitled Perins Peak
			 & Animas City Mountain, Horse Gulch and Lake Nighthorse mineral
			 withdrawal and dated April 5, 2013; and(2)all Federal
			 mineral interests contained within the boundaries of the map described in
			 paragraph (1).(c)BufferNothing
			 in this section may require—(1)the creation of a
			 protective perimeter or buffer area outside the boundaries of the
			 withdrawal
			 area described in subsection (b); or(2)any prohibition
			 on activities outside of the boundaries of the withdrawal area described
			 in
			 subsection (b) that can be seen or heard from within the boundaries of the
			 withdrawal area.8.Conveyance of bureau of land management
			 land to La Plata County(a)In generalOn the expiration of the permit numbered
			 COC 64651 (09) and dated February 24, 2009, the Secretary of the Interior
			 shall
			 convey to the County, without consideration and subject to valid existing
			 rights, all right, title, and interest of the United States in and to the
			 land
			 described in subsection (b).(b)Description of landThe land referred to in subsection (a)
			 consists of approximately 111 acres of land managed by the Bureau of Land
			 Management, Tres Rios District, Colorado, as generally depicted on the map
			 entitled La Plata County Grandview Conveyance and dated March
			 27, 2013.(c)Map and legal description(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary of the Interior shall finalize the
			 legal
			 description of the parcel to be conveyed under this section.(2)Minor errorsThe Secretary of the Interior may correct
			 any minor error in—(A)the map; or(B)the legal description.(3)AvailabilityThe map and legal description shall be on
			 file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.(d)Use of conveyed landThe land conveyed under this section shall
			 be used only for any public purpose consistent with uses allowed under the
			 Act
			 of June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.).(e)Administrative costsThe Secretary of the Interior shall require
			 the County to pay all survey costs and other administrative costs
			 necessary for
			 the preparation and completion of any patents for, and transfers of title
			 to,
			 the land described in subsection (b).(f)ConditionsAs a condition of the conveyance under
			 subsection (a), the County shall agree in writing to pay any
			 administrative
			 costs associated with the conveyance including the costs of any
			 environmental,
			 wildlife, cultural, or historical resources studies.9.Release of
			 wilderness study areas(a)FindingCongress
			 finds that the land described in subsection (c) has been adequately
			 studied for
			 wilderness designation under section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782).(b)ReleaseThe
			 land described in subsection (c)—(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of
			 1976
			 (43 U.S.C. 1782(c)); and(2)shall be managed
			 in accordance with land management plans adopted under section 202 of that
			 Act
			 (43 U.S.C. 1712).(c)Description of
			 landThe land referred to in subsections (a) and (b) is the
			 approximately 461 acres of land in the West Needles Contiguous Wilderness
			 Study
			 Area of San Juan County, Colorado, that is depicted on the map entitled
			 West Needles Contiguous Wilderness Study Area Release Area and
			 dated April 5, 2013.1.Short titleThis Act may be cited as the Hermosa Creek Watershed Protection Act of 2014.2.DefinitionsIn this Act:(1)CityThe term City means the city of Durango, Colorado.(2)CountyThe term County means La Plata County, Colorado.(3)SecretaryThe term Secretary means the Secretary of Agriculture.(4)Special Management AreaThe term Special Management Area means the Hermosa Creek Special Management Area designated by section 3(a).(5)StateThe term State means the State of Colorado.3.Designation of Hermosa Creek Special Management Area(a)DesignationSubject to valid existing rights, certain Federal land in the San Juan National Forest comprising
			 approximately 70,650 acres, as generally depicted on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014, is
			 designated as the Hermosa Creek Special Management Area.(b)PurposeThe purpose of the Special Management Area is to conserve and protect for the benefit of present
			 and future generations the watershed, geological, cultural, natural,
			 scientific, recreational, wildlife, riparian, historical, educational, and
			 scenic resources of the Special Management Area.(c)Administration(1)In generalThe Secretary shall administer the Special Management Area—(A)in a manner that conserves, protects, and manages the resources of the Special Management Area
			 described
			 in subsection (b); and(B)in accordance with—(i)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);(ii)this Act; and(iii)any other applicable laws.(2)Uses(A)In generalThe Secretary shall allow only such uses of the Special Management Area as the Secretary
			 determines would further the purposes described in subsection (b).(B)Motorized and mechanized vehicles(i)In generalExcept as provided in clause (ii) and as needed for administrative purposes or to respond to an
			 emergency, the use of motorized or mechanized vehicles in the Special
			 Management Area
			 shall be permitted only on roads and trails designated by the Secretary
			 for use by those
			 vehicles.(ii)Oversnow vehiclesThe Secretary shall authorize the use of snowmobiles and other oversnow vehicles within the Special
			 Management Area—(I)when there exists adequate snow coverage; and(II)subject to such terms and conditions as the Secretary may require.(C)GrazingThe Secretary shall permit grazing within the Special Management Area, if established before the
			 date of enactment of this Act, subject to all applicable laws (including
			 regulations) and Executive orders.(D)Prohibited activitiesWithin the area of the Special Management Area identified  as East Hermosa Area on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014, the following activities shall be prohibited:(i)New permanent or temporary road construction or the renovation of existing nonsystem roads, except
			 as allowed under the final rule entitled Special Areas; Roadless Area Conservation; Applicability to the National Forests in Colorado (77 Fed. Reg. 39576 (July 3, 2012)).(ii)Projects undertaken for the purpose of harvesting commercial timber (other than activities relating
			 to the harvest of merchantable products that are byproducts of activities
			 conducted for ecological restoration or to further the purposes described
			 in this Act).(d)State and Federal water managementNothing in this section affects the potential for development, operation, or maintenance of a water
			 storage reservoir at the site in the Special Management Area that is
			 identified in—(1)pages 17 through 20 of the Statewide Water Supply Initiative studies prepared by the Colorado Water
			 Conservation Board and issued by the State in November 2004; and(2)page 27 of the Colorado Dam Site Inventory prepared by the Colorado Water Conservation Board and
			 dated August 1996.(e)Withdrawal(1)In generalSubject to valid rights in existence on the date of enactment of this Act and except as provided in
			 paragraph (2), the Federal land within
			 the Special Management Area is withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(2)ExceptionThe withdrawal under paragraph (1) shall not apply to the areas identified as parcels A and B on
			 the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014.(f)Winter skiing and related winter activitiesNothing in this section alters or limits—(1)a permit held by a ski area;(2)the implementation of the activities governed by a ski area permit; or(3)the authority of the Secretary to modify or expand an existing ski area permit.(g)Vegetation managementNothing in this section prevents the Secretary from conducting vegetation management projects
			 within the Special Management Area—(1)subject to—(A)such reasonable regulations, policies, and practices as the Secretary determines to be appropriate;
			 and(B)all applicable laws (including regulations); and(2)in a manner consistent with—(A)the purposes described in subsections (b) and (h); and(B)this section.(h)Wildfire, insect, and disease managementIn accordance with this section, the Secretary may—(1)carry out any measures that the Secretary
			 determines to be necessary to manage wildland fire and treat hazardous
			 fuels, insects, and diseases in the Special Management Area; and(2)coordinate those measures with the appropriate
			 State or local agency, as the Secretary determines to
			 be necessary.(i)Management planNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a
			 management plan for the long-term protection and management of the Special
			 Management Area that—(1)takes into account public input; and(2)provides for recreational opportunities to occur within the Special Management Area, including
			 skiing, biking, hiking, fishing, hunting, horseback riding, snowmobiling,
			 motorcycle riding, off-highway vehicle use, snowshoeing, and camping.(j)Trail and open area snowmobile usageNothing in this section affects the use or status of trails authorized for motorized or mechanized
			 vehicle or open area snowmobile use on the date of enactment of this
			 Act.(k)State water rightsNothing in this section affects access to, use of, or allocation of any absolute or conditional
			 water right that is—(1)decreed under the laws of the State; and(2)in existence on the date of enactment of this Act.4.Hermosa Creek Wilderness(a)Designation of wildernessSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; 107
			 Stat. 756; 114 Stat. 1955; 116 Stat. 1055) is amended by adding at the end
			 the following:(22)Certain land within the San Juan National Forest that comprises approximately 37,236 acres, as
			 generally depicted on the map entitled Proposed Hermosa Creek Special Management Area and Proposed Hermosa Creek Wilderness Area and dated November 12, 2014, which shall be known as the Hermosa Creek Wilderness..(b)Effective dateAny reference contained in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of
			 that Act
			 shall be considered to be a reference to the date of enactment of this Act
			 for purposes of administering the wilderness area designated by section
			 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; 107
			 Stat. 756; 114 Stat. 1955; 116 Stat. 1055) (as
			 added by subsection (a)).(c)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the
			 wilderness
			 areas designated by section 2(a)(22) of the Colorado Wilderness Act of
			 1993 (16 U.S.C. 1132 note; 107 Stat. 756; 114 Stat.
			 1955; 116 Stat. 1055) (as added by subsection (a)), the Secretary may
			 carry out
			 any measure that the Secretary determines to be necessary to control fire,
			 insects, and diseases, subject to such terms and conditions as the
			 Secretary determines to be appropriate.5.Durango area mineral withdrawal(a)WithdrawalSubject to valid existing rights, the land and mineral interests described in subsection (b) are
			 withdrawn from all forms of—(1)entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral leasing, geothermal leasing, or mineral materials.(b)Description of land and mineral interestsThe land and mineral interests referred to in subsection (a) are the Federal land and mineral
			 interests generally depicted within the areas designated as Withdrawal Areas on the map entitled Perins Peak & Animas City Mountain, Horse Gulch and Lake Nighthorse Mineral Withdrawal and dated April 5, 2013.(c)Public purpose conveyanceNotwithstanding subsection (a), the Secretary of the Interior may convey any portion of the land
			 described in
			 subsection (b) that is administered by the Bureau of Land Management to
			 the City, the County, or the State—(1)pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); or(2)by exchange in accordance with applicable laws (including regulations).6.Conveyance of Bureau of Land Management land to County(a)In generalOn the expiration of the permit numbered COC 64651 (09) and dated February 24, 2009, on request and
			 agreement of the County, the Secretary
			 of the Interior shall convey to the County, without consideration and
			 subject to valid existing rights, all right, title, and interest of the
			 United States in and to the land described in subsection (b), subject to—(1)subsection (c);(2)the condition that the County shall pay all administrative and other costs associated with the
			 conveyance; and(3)such other terms and conditions as the Secretary of the Interior determines to be necessary.(b)Description of landThe land referred to in subsection (a) consists of approximately 82 acres of land managed by the
			 Bureau of Land Management, Tres Rios District, Colorado, as generally
			 depicted on the map entitled La Plata County Grandview Conveyance and dated May 5, 2014.(c)Use of conveyed landThe Federal land conveyed pursuant to this section may be used by the County for any public
			 purpose, in accordance with the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(d)ReversionIf the County ceases to use a parcel of the Federal land conveyed pursuant to this section in
			 accordance with subsection (a), title to the parcel shall revert to the
			 Secretary of the Interior, at the option of the Secretary of the Interior.7.Molas Pass Recreation Area; wilderness study area release; wilderness study area transfer of
			 administrative jurisdiction(a)Molas Pass Recreation Area(1)DesignationThe approximately 461 acres of land in San Juan County, Colorado, that is generally depicted as Molas Pass Recreation Area on the map entitled Molas Pass Recreation Area and Molas Pass Wilderness Study Area and dated November 13, 2014, is designated as the Molas Pass Recreation Area.(2)Use of snowmobilesThe use of snowmobiles shall be authorized in the Molas Pass Recreation Area—(A)during periods of adequate snow coverage;(B)in accordance with the Federal
		Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
		seq.) and other applicable laws (including
			 regulations);(C)on designated trails for winter motorized travel and grooming;(D)in designated areas for open area motorized travel; and(E)subject to such terms and conditions as the Secretary may require.(3)Other recreational opportunitiesIn addition to the uses authorized under paragraph (2), the Secretary may authorize other
			 recreational uses in the Molas Pass Recreation Area.(b)Molas Pass Wilderness Study Area(1)Transfer of administrative jurisdictionAdministrative jurisdiction over the Federal land generally depicted as Molas Pass Wilderness Study Area on the map entitled Molas Pass Recreation Area and Molas Pass Wilderness Study Area, and dated November 13, 2014, is
			 transferred from the Bureau of Land Management to the Forest Service.(2)AdministrationThe Federal land described in paragraph (1) shall—(A)be known as the Molas Pass Wilderness Study Area; and(B)be administered by the Secretary, so as to maintain the wilderness character and
			 potential of the Federal land for inclusion in the National Wilderness
			 Preservation System.(c)Release(1)FindingCongress finds that the land described in paragraph (3) has been adequately studied for wilderness
			 designation under section 603 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1782).(2)ReleaseEffective beginning on the date of enactment of this Act, the land described in paragraph (3)—(A)shall not be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1782(c));(B)shall be managed in accordance with land management plans adopted under section 202 of that Act (43
			 U.S.C. 1712); and(C)shall not be subject to Secretarial Order 3310 issued on December 22, 2010.(3)Description of landThe land referred to in paragraphs (1) and (2) is the approximately 461 acres located in the West
			 Needles Contiguous Wilderness Study Area of San Juan County, Colorado,
			 that is generally depicted as Molas Pass Recreation Area on the map entitled Molas Pass Recreation Area and Molas Pass Wilderness Study Area and dated November 13, 2014.8.General provisions(a)Fish and wildlifeNothing in this Act affects the jurisdiction or responsibility of the State with regard to fish and
			 wildlife in the State.(b)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary or the Secretary of
			 the Interior, as appropriate, shall prepare maps and legal descriptions
			 of—(A)the Special Management Area;(B)the wilderness area  designated by the amendment made by section 4(a);(C)the withdrawal pursuant to section 5;(D)the conveyance pursuant to section 6;(E)the recreation area designated by section 7(a); and(F)the wilderness study area designated by section (7)(b)(2).(2)Force of lawThe maps and legal descriptions prepared under paragraph (1) shall have the same force and effect
			 as if included in this Act, except that the Secretary concerned may
			 correct any clerical or typographical errors in the maps and legal
			 descriptions.(3)Public availabilityThe maps and legal descriptions prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service and the
			 Bureau of Land Management.(c)Adjacent management(1)In generalNothing in this Act establishes a protective perimeter or buffer zone around—(A)the Special Management Area; or(B)the wilderness area  designated by an amendment made by section 4(a).(2)Nonwilderness activitiesThe fact that a nonwilderness activity or use can be seen or heard from areas within the wilderness
			 area	designated by an amendment made by
			 section 4(a) shall not preclude the conduct of the activity or
			 use outside the boundary of the wilderness area.(d)Military overflightsNothing in this Act restricts or precludes—(1)any low-level overflight of military aircraft over an area designated as a wilderness area under an
			 amendment made by this Act, including military overflights that can	
			    be seen, heard, or detected within the wilderness area;(2)flight testing or evaluation; or(3)the designation or establishment of—(A)new units of special use airspace; or(B)any military flight training route over a wilderness area described in paragraph (1).December 10, 2014Reported with an amendment